NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4664-17T4

CHRISTINE BERTOLINI,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and HOPEWELL TOWNSHIP
BOARD OF EDUCATION,

     Respondents.
__________________________

                    Submitted August 13, 2019 – Decided August 20, 2019

                    Before Judges Messano and Natali.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 143,577.

                    Christine Bertolini, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Aaron J. Creuz,
                    Deputy Attorney General, on the brief).
            Respondent Hopewell Township Board of Education
            has not filed a brief.

PER CURIAM

      Christine Bertolini worked as a "one-on-one" teacher's aide for the

Hopewell Township Board of Education (BOE) from October 17, 2016 through

January 19, 2018. Bertolini resigned in writing on January 21, 2018, claiming

she was subjected to "constant verbal and emotional abuse and taunting" during

the prior year "because of [her] efforts in protecting a child with special need s

from being emotionally abused and overlooked in his education[.]" The Deputy

Director determined Bertolini was eligible for benefits. The BOE appealed, and

the Appeals Tribunal (the Tribunal) conducted a telephonic hearing, at which

Bertolini, Stephanie Kuntz, the Business Administrator and BOE Secretary,

School Superintendent Meghan Lammersen, and Assistant Principal John

Ogbin, testified.

      During the 2016-17 school year, Bertolini was assigned to a student, C.B.,

who is autistic.1 Bertolini said she reported to others how C.B. was "ignore[d]

. . . [and] pass[ed] over" by the classroom teacher. In March 2017, she and C.B


1
  We use the child's initials to maintain confidentiality. C.B.'s mother, Cr.B.,
briefly testified at the hearing before the Tribunal. She said that other staff
members to whom her son was assigned were "targeted" like Bertolini.
However, Cr.B. admitted she had not witnessed any of this conduct.
                                                                          A-4664-17T4
                                        2
were moved to another classroom with a different teacher, "[a]nd everything was

great with that teacher." Bertolini moved to another classroom, with a different

teacher and different student, for the 2017-18 school year. Nevertheless, she

claimed she was "taunted" on daily basis, "laughed at," and whenever she

"walk[ed] in a room, somebody walk[ed] out." School personnel failed to

address her concerns, and she became the subject of false complaints about her

performance.

      Citing "the hostile work environment . . . [she had] repeatedly reported to

[Lammersen] . . . Ogbin" and others, Bertolini resigned. Although Bertolini said

the hostile work environment adversely affected her health, she did not produce

any medical evidence supporting that assertion.

      Kuntz testified she was unaware of Bertolini's "hostile work environment"

claims until she received the resignation letter. Bertolini acknowledged never

sending any complaints to Kuntz. Lammersen also denied knowledge and

testified that Bertolini was assigned to another student for the 2017-18 school

year in the usual course, because "the instructional aides are reassigned to

different students based on scheduling needs. They're never placed with the

. . . same student year after year." Lammersen was "shock[ed]" to receive

Bertolini's letter of resignation.   Ogbin was aware of only one complaint


                                                                         A-4664-17T4
                                       3
Bertolini made in an email dated September 25, 2017. That complaint dealt with

a teacher's criticism of Bertolini's supervision of a child on the school

playground.

      The Tribunal concluded Bertolini's contention of being taunted because of

her support for C.B. was "irrelevant," because Bertolini was no longer assigned

to the student after the 2016-17 school year, although she "ke[pt] herself

involved in the happenings of the student even after she was taken out of the

classroom with the student." It also found that Bertolini never "took her specific

personal concerns to the employer prior to her resignation letter to afford them

the opportunity to rectify her situation." The Tribunal concluded Bertolini's

reasons for resigning were insufficient, and she failed to provide any proof of a

medical condition caused by or aggravated by the workplace. It concluded

Bertolini "left work voluntarily without good cause attributable to [the] work."

The Board affirmed the Tribunal's findings and conclusion, and this appeal

followed.

      Bertolini argues that the Tribunal failed to consider evidence she offered

to support her claim and erred in accepting "conflicting statements" offered by

the BOE. We disagree and affirm.




                                                                          A-4664-17T4
                                        4
      "The judicial capacity to review administrative agency decisions is

limited." Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). "[I]n reviewing

the factual findings made in an unemployment compensation proceeding, the

test is not whether [we] would come to the same conclusion if the original

determination was [ours] to make, but rather whether the factfinder could

reasonably so conclude upon the proofs." Ibid. (first alteration in original)

(quoting Charatan v. Bd. of Review, Dep't of Labor, 200 N.J. Super. 74, 79 (App.

Div. 1985)). "If the Board's factual findings are supported 'by sufficient credible

evidence, [we] are obliged to accept them.'" Ibid. (quoting Self v. Bd. of

Review, Dep't of Labor & Indus., 91 N.J. 453, 459 (1982)). Only if the Board's

action was arbitrary, capricious, or unreasonable should it be disturbed. Ibid.

      N.J.S.A.    43:21-5(a)   disqualifies   an    individual   from    receiving

unemployment benefits for a period if "the individual has left work voluntarily

without good cause attributable to such work." "In applying [N.J.S.A.] 43:21-

5(a), a court must 'differentiate between (1) a voluntary quit with good cause

attributable to the work and (2) a voluntary quit without good cause attributable

to the work.'" Brady, 152 N.J. at 213-14 (quoting Self, 91 N.J. at 457). Although

"good cause" is undefined, the Court has stated:

            The test of "ordinary common sense and prudence"
            must be utilized to determine whether an employee's

                                                                           A-4664-17T4
                                        5
            decision to leave work constitutes good cause. Such
            cause "must be compelled by real, substantial and
            reasonable circumstances not imaginary, trifling and
            whimsical ones." A claimant has the "responsibility to
            do whatever is necessary and reasonable in order to
            remain employed."

            [Id. at 214 (citations omitted).]

      "Mere dissatisfaction with working conditions which are not shown to be

abnormal or do not affect health, does not constitute good cause for leaving work

voluntarily." Domenico v. Bd. of Review, Dep't of Labor & Indus., 192 N.J.

Super. 284, 288 (App. Div. 1983) (quoting Medwick v. Bd. of Review, Dep't of

Labor & Indus., 69 N.J. Super. 338, 345 (App. Div. 1961)). The claimant bears

the burden of proving good cause. Brady, 152 N.J. at 218.

      Bertolini contends that the Tribunal, and, in turn, the Board, ignored

evidence she provided that documented the taunting and harassment she

endured.   It is fair to say the documents supplied in appellant's appendix

demonstrate a tense relationship between Bertolini and the teacher assi gned to

C.B. during the 2016-17 school year. Bertolini testified, however, "everything

was great" after she moved to another teacher's classroom in March 2017.

      Ogbin and Kuntz were copied on a June 2017 email from this successor

teacher that demonstrates her concerns about other staff members' "obsession"

with C.B., his aide, which we assume was Bertolini, and the successor teacher's

                                                                         A-4664-17T4
                                        6
"classro[o]m activities, . . . procedures, . . . conduct and responsibilities as a

teacher[.]"

         However, the record contains only two emails sent by Bertolini during the

2017-18 school year. One was the September 2017 email Ogbin referenced in

his testimony.      It does not mention C.B., reflects Bertolini's request for

"clarification and guidance" regarding her duties with her new student and

inquires whether, given prior false reports by "a few teachers," she was the

subject of a complaint from a teacher that would be recorded in her "performance

file."

         Another, from December 2017, deals with Bertolini's dissatisfaction with

the processing of her workers' compensation claim. In that email, Bertolini

complains about having been placed with a student whose violent tendencies

were known. The email was not directed to Kuntz, Lammersen or Ogbin.

         In short, there is little in the record, except for Bertolini's self-serving

testimony, that demonstrates more than her "[m]ere dissatisfaction with working

conditions" immediately prior to her January 2018 resignation. Domenico, 192

N.J. Super. at 288. Additionally, her claims that the stress of the workplace

caused her adverse medical consequences were unsubstantiated.               N.J.A.C.

12:17-9.3(d) provides that "[w]hen an individual leaves work for health or


                                                                             A-4664-17T4
                                           7
medical reasons, medical certification shall be required to support a finding of

good cause attributable to [such] work." Absent such unequivocal medical

evidence, the decision to terminate her employment is deemed to be without

good cause attributable to the work. Wojcik v. Bd. of Review, Dep't of Labor

& Indus., 58 N.J. 341, 344 (1971).

      Bertolini also contends the Board credited the contradictory testimony of

the BOE's representatives regarding their lack of knowledge of any "hostile

work environment."      However, the Tribunal and the Board found those

representatives to be credible. "The appellate court must also give due regard

to the opportunity of the one who heard the witnesses to judge their credibility."

Logan v. Bd. of Review, Dep't of Labor, 299 N.J. Super. 346, 348 (App. Div.

1997) (citing Jackson v. Concord Co., 54 N.J. 113, 117 (1969)).

      Affirmed.




                                                                          A-4664-17T4
                                        8